DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/849,094 filed April 15, 2020. Claims 1-18 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozawa (Pre-Grant Publication 2013/0270517).
Regarding claim 1, Nozawa discloses an optical device comprising: 
A first conductive layer (Fig. 9h, 11)
A first junction layer (1) disposed on the first conductive layer;
A light absorption layer (13), disposed on the first junction layer wherein the light absorption layer comprises a plurality of unit cells each of the unit cells comprises a plurality of pillar structures (30, 30b, 30c, 30d) and the 
A second junction layer (15) disposed on the light absorption layer.
A second conductive layer disposed on the second junction layer (16).

Regarding claim 9, Nozawa further discloses:
A wavelength range of the light absorbed by the light absorption layer is 450-700nm (Paragraph [0149]).

Regarding claim 11, Nozawa further discloses:
The number of pillar structures of each of the unit cell (40) is at least six.

Regarding claim 17, Nozawa further discloses:
A width of the size of each of the pillar structure is less than 0.5µm (Paragraph [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 10, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (Pre-Grant Publication 2013/0270517) in view of Xianyu (Pre-Grant Publication 2016/0240580).
Regarding claim 2 & 13, Nozawa discloses all of the limitations of claim 1 (addressed above). Nozawa does not explicitly disclose the material of the pillar structure is amorphous silicon, first junction material is p-type amorphous silicon, and second junction material is n-type amorphous silicon. However Xianyu discloses a photodetecting device comprising:
A plurality of pillar structures (Fig. 14, 351’) made of amorphous silicon, a first junction layer (340’) made of p-type amorphous silicon, and a second junction layer (352’) made of n-type amorphous silicon (Paragraph [0109-0111]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the photodetecting device having pillar structures, first junction layer, and second junction layer made of amorphous silicon because it will form a device having high resolution and overcoming disadvantages such as short durability and low absorption coefficient (Paragraph [0005-0006]).

Regarding claim 10, 
The nanowire/pillar structures are formed with different diameters/sizes wherein as the diameter increases longer/larger wavelength may be detected/absorbed and wherein as the diameter decreases shorter/smaller wavelengths may be detected/absorbed (Paragraph [0054]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the pillar structure wherein the wavelength of light absorbed changes with the change in size of the pillar structure because it will form a photodetecting device allowing for a wide range of wavelengths/colors to be detected thereby improved the efficiency of the device.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (Pre-Grant Publication 2013/0270517) in view of Kuriyama (Pre-Grant Publication 2004/0157354).
Regarding claims 15-16, Nozawa disclose all of the limitations of claim 1 (addressed above). Nozawa does not disclose a substrate disposed on a side of the first conducitve layer opposite the first junction layer made of glass. However Kuriyama discloses a semiconductor device comprising:
A substrate (Fig. 2b, 3) a first conductive layer (4), a plurality of pillar structures (11) including a first junction layer (11b) wherein the substrate is disposed on a side of first conductive layer opposite the first junction layer and can be made of glass ([0085]).

.

Allowable Subject Matter
Claims 3-8, 12, 14, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is considered allowable because none of the prior art either alone or in combination discloses a plurality of filter layers, each of the filter layers disposed on parts of the pillar structures of each of the unit cells; wherein the parts of the pillar structures of each of the unit cell have side bands less than a predetermined wavelength in a wavelength range of a light absorbed by the light absorption layer. Claims 4-6 are also allowed based on their dependency form claim 3. 
Claim 7 is considered allowable because none of the prior art either alone or in combination discloses wherein materials of parts of the pillar structures of each of the unit cells are an amorphous silicon and amorphous silicon impurities, and materials of the other parts of the pillar structures of each of unit cells are a germanium (Ge) and germanium impurities, wherein the other parts of the pillar structures of each of the unit cells have side bands less than a predetermined wavelength in a wavelength range of a 
Claim 12 is considered allowable because none of the prior art either alone or in combination discloses the number of pillar structures of each of the unit cells is twelve.
Claim 14 is considered allowable because none of the prior art either alone or in combination discloses wherein materials of the first conductive layer and the second conductive layer are indium tin oxide (ITO).
Claim 18 is considered allowable because none of the prior art either alone or in combination discloses wherein a refractive index of each of the unit cells exhibits a W-shaped change.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818